Citation Nr: 1206232	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  99-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to August 1, 2000, for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to August 1, 2000.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1990 to August 1991.  He also had prior active and inactive duty for training with a reserve component until 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

By way of procedural history, the Veteran's original claim for a "nervous disorder" was received in November 1991.  In December 1992, the RO granted service connection for anxiety disorder and assigned a 10 percent rating, effective August 10, 1991.  The Veteran disagreed with the assigned rating; in the interim, the RO denied a separate claim of entitlement to service connection for PTSD and continued 10 percent ratings for anxiety in May 1995 and February 2000 rating decisions.  In June 2003 and October 2004 rating decisions, the RO changed the diagnosis assigned for the Veteran's service-connected psychiatric disorder to PTSD (from anxiety disorder), continued the 10 percent evaluation in effect for anxiety disorder as the evaluation for PTSD from August 10, 1991 to April 19, 2001, and assigned a 50 percent evaluation thereafter.  The RO also granted TDIU effective from April 19, 2001.  

In a December 2006 decision, the Board granted a 100 percent evaluation for PTSD from August 1, 2000, thereby rendering moot the TDIU issue for the same period (i.e., from August 1, 2000).  The Board subsequently remanded the issues as they are reflected on the title page of this decision, namely, entitlement to an initial evaluation in excess of 10 percent prior to August 1, 2000, and entitlement to TDIU prior to August 1, 2000.  See also AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1. Prior to August 1, 2000, the Veteran's PTSD was manifested by suicidal/homicidal ideations; impaired impulse control; episodes of verbal/physical violence and abuse; and an inability to retain employment. 

2. Since a total schedular rating is warranted prior to August 1, 2000, the claim of entitlement to TDIU prior to August 1, 2000, is moot. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the appellant's favor, the criteria for an initial 100 percent disability evaluation for PTSD have been met prior to August 1, 2000. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996), Diagnostic Code 9411 (2011). 

2. There is no legal entitlement to TDIU because a total schedular evaluation for PTSD has been granted prior to August 1, 2000. 38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2005, September 2006, January 2007, and March 2007.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice. 38 U.S.C.A. § 5103(a). See Pelegrini II, Quartuccio, supra. 

Further, a letter in September 2006 advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  In Pelegrini II, the U. S. Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Here, additional VCAA notice was provided after issuance of the initial unfavorable AOJ decision.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  

In this case, after initially providing VCAA notice in 2005, followed by subsequent VCAA and Dingess notice in April 2005, September 2006, January 2007, and March 2007, the RO readjudicated the claim in SSOCs dated in September 2005, May 2006, and most recently in February 2011.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice. See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

In addition, the claim for service connection for PTSD has been granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose. See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also, e.g., Sutton v. Nicholson, 20 Vet. App. 419, 426 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 (2000). 

The Veteran has been afforded several VA examinations.  VA outpatient clinical records and private clinical records, including records from the Social Security Administration (SSA), have been obtained.  The Veteran has been advised of the criteria for service connection for PTSD, the evidence needed to substantiate the claim for an increased evaluation at issue in this decision, and the criteria for assignment of effective date, in the numerous rating decisions, statements of the case, and supplemental statements of the case issued as part of this appeal, in addition to several letters issued in continuing attempts to comply with the VCAA. 

The claims files reflect that the Veteran has participated meaningfully in the effort to obtain an increased evaluation for this disability.  The provisions of the VCAA have been met, and no further action should be required before this claim, which was submitted more than 17 years ago, is decided. Mayfield v. Nicholson, 444 F.3d 1328, 1337 (Fed.Cir. 2006); Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed.Cir. 2004). 

Both the duty to assist the Veteran and the duty to notify the Veteran have been met.  The Board finds that, if there is any defect in the notice or timing of the notice to the Veteran of the provisions of the VCAA, that defect has not resulted in any prejudice to the Veteran, who has, at this point, had more than 17 years since the initial submission of the claims addressed in this decision to present evidence to support the claims. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

1. Claim for an increased initial rating for PTSD, prior to August 1, 2000. 

The Veteran contends that he is entitled to a higher initial evaluation for PTSD for the period prior to August 1, 2000.  During this time period, he has specifically endorsed suicidal ideations, constant anxiety, aggressive behavior, and an inability to retain any type of consistent full-time employment.  Again, his PTSD disability is currently evaluated as 10 percent disabling from August 10, 1991 to August 1, 2000, and 100 percent disabling thereafter.  

Applicable Laws and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

The Veteran submitted his original claim for service connection for a mental disorder in 1995.  Significantly, during the time period covered by the Veteran's appeal, the criteria for PTSD, 38 C.F.R. § 4.130, Diagnostic Code 9411, were revised, effective November 7, 1996. See 61 Fed. Reg. 52965-52702 (1996).  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Pre- November 1996 ("old") PTSD Rating Criteria 

Under the old, pre- November 1996 criteria, 38 C.F.R. § 4.132, Diagnostic Code 9411, a10 percent rating was assigned for symptoms that were less than criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment. 

A 30 percent rating was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating was for consideration where the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

A 70 percent rating was applicable where the ability to establish or maintain effective or favorable relationships with people was severely impaired; or when psychoneurotic symptoms were of such severity and persistence that there was a severe impairment in the ability to obtain or retain employment.  

A 100 percent rating was applicable where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; or where totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulted in profound retreat from mature behavior; or where the Veteran was demonstrably unable to obtain or retain employment. 

The three criteria for a 100 percent rating were independent of one another and only one needed to be met in order to award a 100 percent rating. Johnson v. Brown, 7 Vet. App. 95, 99 (1994). 

Post-November 1996 ("new") PTSD Rating Criteria

Under the new criteria, 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent rating is assigned for occupational social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is applicable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

Facts/Medical Evidence

The medical evidence documents a lengthy history of psychiatric problems beginning in 1991, shortly after the Veteran's return from his service in Southwest Asia (Persian Gulf).  The Veteran's June 1991 separation examination notes complaints of insomnia, night sweats, and shortness of breath.  An Army National Guard Line of Duty Determination report from October 1991 notes that the Veteran developed nervousness, anxiety, and depression while Southwest Asia and that he reported to the Veterans Administration Hospital for anxiety and depression treatment.  His original claim for service connection for a nervous disorder was subsequently received in November 1991.  

An April 1992 VA treatment note from the Arecibo Veteran Center reflects that the Veteran was unemployed and experiencing anxiety, irritability, insomnia, depressed mood, aggressive behavior, poor tolerance to frustration, fear of loss of control of his aggressive impulses, and suicidal and homicidal ideations.  The Veteran also reported having problems in his marital relationship.  

A June 1992 VA examination report shows that the Veteran had been working prior to being activated with the National Guard in 1990, but that he was no longer able to work due to a physical condition.  He reported that, upon his return from the Persian Gulf, he began drinking heavily and using cocaine.  He endorsed irritability, depression, anxiety, and crying episodes.  He reported that there were certain situations that reminded him of his service in Saudi Arabia.  Sometimes, in his dreams, he stated that he saw himself back in the Persian Gulf, taking his "machine gun and killing everybody in sight, or even having arguments and fights with people."  The Veteran also described alternating moods of being irritable, anxious, depressed, and "cryfull."  He further reported decreased concentration and instances where his mind would go "blank," and forgetfulness.  

Mental examination in June 1992 revealed that the Veteran was "quite anxious, hyperactive, and restless."  He was in full contact with reality and his responses were coherent and logical.  There was anxiety, restless, irritability, poor tolerance to frustrations, verbal aggression with family members, and physical aggression when drinking.  He denied homicidal or suicidal ideations, but admitted to having aggressive thoughts against others.  He isolates himself in these situations.  He was not delusional or hallucinating.  His mood was anxious.  Judgment was fair.  Insight was superficial.  The pertinent diagnosis was anxiety disorder.  

VA treatment ("progress") notes dated from October 1991 to June 1998 show ongoing treatment for PTSD.  The Veteran complained of near-constant anxiety, irritability, and depression.  A July 1992 VA progress note reflects that the Veteran moved out of his family house and that he was experiencing problems with family members, including his wife. 

A November 1992 VA progress note shows that the Veteran had been unemployed since he returned from the Gulf.  He was also separated from his wife.  He complained of irritability, insomnia, difficulty coping, and hypervigilance.  

VA progress notes dated from January 1993 to May 1994 reflect complaints of insomnia, anxiety, tension ("tense"), shortness of breath/anxiety attacks, nightmares, stress, flashbacks, and restlessness.  

An April 1993 hospital note shows that the Veteran complained of anxiety, nightmares, insomnia, poor control of impulses, excessive alcohol intake, and family problems.  Physical examination revealed that he was coherent and logical; his affect was anxious; there were no suicidal or homicidal ideations present.  The Veteran requested hospitalization at that time.  He was turned away due to limited bed availability in the psychological wards.  

A June 1994 VA treatment plan summary shows that the Veteran had been unemployed since he returned from the Persian Gulf.  His affect was described as anxious.  His judgment was fair.  A GAF score of 60 was assigned.  Notably, the examiner noted that the Veteran was not presently employable.  The prognosis was guarded.  

A November 1994 VA examination for PTSD noted that the Veteran complained of feeling anxious after his return from the Gulf region.  He currently endorsed anxiety, insomnia, and noted intermittent employment as a painter and security guard.  Objectively, the Veteran was described as an "obese" young man, who was dressed casually and did "not look very clean."  He seemed "rather tense" but had good eye contact.  He was oriented; there were no depressive signs, suicidal ruminations, or looseness of association.  Judgment was not impaired.  The examiner assigned a GAF of 80.  

The Veteran was treated at the VA hospital on two occasions in February 1995 and March 1995 for depressed mood and anxiety.  The March 1995 medically summary reflected complaints of continued depression, stress, and irritability, despite taking his medication.  It was noted that the Veteran was currently taking Xanax and Doxepin.  Physical examination revealed that he was oriented and alert; there were no delusions and/or suicidal/homicidal ideations present.  Insight and judgment were noted as superficial.  

In a March 1995 Memorandum statement from the Veteran to his reserve Commander, the Veteran reported that had to resign from his civilian job in October 1991 due to his service-connected condition.  He reported that his unemployment affected his income and put his family through emotional stress.  He also stated that the only income he received during this time period was in the form of National Guard drill pay.  He reported that he was currently receiving VA treatment for his PTSD and that he has been unable to hold a civilian job due to his condition.  He noted that he was on "incapacitation" pay for the periods of November 1992, December 1992, January 1993, February 1993, and March 1993.  

An April 1995 VA progress note shows that the Veteran's mental condition was "exacerbated." 

A May 1995 VA "treatment summary" shows that the Veteran reported to the Vet Center for the first time in August 1991; at that time, he endorsed depressed mood, anxiety, anger, explosive behavior, marital and family problems, alcohol abuse, suicidal ideas, and PTSD symptoms, including nightmares and memories related to his war experiences.  The social worker noted that the Veteran began to experience adjustment problems, exacerbation of psychological symptoms, and social disfunctioning shortly after his return home from the Gulf region.  Consistent treatment at the Veteran Center was noted from October 1991 to June 1992.  The social worker opined that the Veteran's condition would require long-term treatment. 

A July 1995 VA progress note reflects that the Veteran was tense and anxious.  He reported that he had been taking math classes and recently failed a course; he also reported that his divorce was final.  

A September 1995 VA progress note likewise reflects that the Veteran complained of nervousness, tension, anxiety, irritability, and trouble concentrating.  

Progress notes dated from October 1996 through June 1998 show consistent complaints of anxiety, tension, "too much noise," insomnia, restlessness, and trouble concentrating.  

An October 1998 social work assessment reflects that the Veteran was referred to a program for alcohol and drug problems.  The assessment also shows that the Veteran was currently living in the back of his parent's house; that he was having problems managing his money due to alcohol problems; and that he had income of approximately $400.00/month from a work study program at the local VA hospital.  His intake assessment reflected that in the past thirty days the Veteran had experienced the following: serious depression, serious tension, hallucinations, trouble concentrating, and alcohol and drug problems.  He also noted that in the last three years, his work consisted primarily of part-time employment and that his usual occupation was "work study."  

A November 1998 VA social work progress note shows that the Veteran was feeling very anxious and depressed.  He had been referred to the social work clinic from the drug and alcohol program.  The Veteran apparently reported thoughts of self harm and suffered a "breakdown."  He reported that he could no longer continue studying; that he drinks up to thirty beers per day; and that he takes Xanax and Prozac.  He requested an evaluation due to reported insomnia, anxiety, depression, and difficulties concentrating.  

A May 1999 VA treatment note shows that the Veteran had voluntarily enrolled in the drug and alcohol program (ADTC) but that he was discharged as a result of poor attendance.  He currently complained of insomnia, depression, and anxiety.  Hallucinations, delusions, suicidal/homicidal ideations were not present.  

A February 2000 VA examination report reflects that the Veteran had been a part-time employee at the VA hospital for less than one year.  He endorsed symptoms including anxiety, irritability, and poor tolerance to tension.  Examination revealed anxious mood; constricted affect; clear and coherent speech; fair judgment; and good impulse control.  A GAF score of 80 was assigned.  

A May 2000 VA social work note shows that the Veteran was employed, at least on a part-time basis, at the VAMC.  It is unclear how long the Veteran was employed in this capacity, but records later-dated records contained in the claims file confirm that the Veteran was last employed in February 2001.  Records also show that he is in receipt of Social Security Disability benefits due to PTSD and low back problems, beginning on March 1, 2001.  

An April 2004 treatment summary from the Veteran Center coordinator indicated that the Veteran first presented to the center in February 1992; at that time, he was described as "expansive and tense, referring to recurrent intrusive thoughts of the Persian Gulf War and difficulty sleeping." 

In a March 2009 statement from the Veteran, he reiterated his belief that he was entitled to a higher rating for the period prior to August 1, 2000.  He specifically stated that he was anxious, angry, and irritable, and that he experienced mood changes with poor judgment.  He also noted that he had to quit his job in 1991 as result of his PTSD and service-connected asthma.  He reported that he tried to kill himself in 1995 by putting a gun in his mouth; he stated that he did report this incident to his doctor at the PTSD clinic.  

Pursuant to the Board's 2006 remand, a November 2009 VA opinion was obtained in order to determine the severity of the Veteran's PTSD for the period prior to August 1, 2000.  The examiner was also asked to comment up on the accuracy of the GAF score of 80 upon VA examination in February 2000 and the Veteran's employability as of that date.  The November 2009 VA examiner stated that she was unable to determine either of these issues retrospectively and without resorting to mere speculation. 

Analysis 

In reviewing the extensive medical evidence outlined above, and further considering the Veteran's own statements regarding the severity of his PTSD disability prior to August 1, 2000, the Board finds that a 100 percent initial evaluation (a total schedular evaluation) is warranted for this period on appeal.  This is so under both the "old" and "new" regulations. 

Indeed, under the old rating regulations, a 100 percent schedular rating was warranted in cases where the Veteran was demonstrably unable to obtain or retain employment.  

Here, the evidence shows that the Veteran was either unemployed, or just occasionally employed following his separation from service (in 1991) until 1995, at which time it appears that he engaged in a part-time VA work study program, albeit intermittently, until approximately 1998.  

The Veteran's VA mental progress notes from that time period reflect that he failed a math class and that he was having difficulties keeping up with his school work due to various PTSD symptomatologies, i.e., near-contestant tension, anxiety, difficulties concentrating.  Other treatment notes from this time period likewise reflect serious psychiatric symptomatology, including suicidal ideas, homicidal ideas, anger, explosive behavior, poor impulse control, nightmares, and depressed mood. See May 1995 VA Treatment Summary. 

In a June 1994 progress note from the Vet Center, the mental health clinician opined that the Veteran was "not currently employable."  His PTSD prognosis was described as "guarded." 

In a 1995 statement to the National Guard, the Veteran reported that he resigned from his civilian job in 1991 due to his PTSD and that his only form of income since that time had been from National Guard drill pay.  

In 1995, the Veteran sought treatment at the VA hospital on two occasions for anxiety and depression.  A May 1995 VA treatment summary indicated that the Veteran had been experiencing adjustment problems and social disfunctioning since his return from the Persian Gulf in 1991.  In 1998 and 1999, the Veteran suffered a "breakdown," and voluntarily entered into a drug and alcohol rehabilitation program.  

It appears that the Veteran was again employed on a part-time basis at a VA hospital in laundry and food services from 2000 to 2001.  During this time period, the record reflects that he displayed aggressive behavior and experienced dissociative episodes.  He was also involved in several work altercations.  A March 2001 VA examiner ultimately opined that the Veteran was unable to work due to his mental condition.  The examiner gave no indication as to when the Veteran's condition became so severe that he was unemployable.  

Based on the above, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptomatology, prior to August 1, 2000, rendered him unable to retain any type of consistent employment.  The Board recognizes that there was sporadic employment in the form of a work-study program (part-time) from 1995 to 1998, and part-time employment at a VA hospital from 2000 to 2001.  However, given the Veteran's near-continuous treatment for PTSD and associated drug and alcohol problems since his separation from service in 1991, it appears that any part-time employment sustained during this period was marginal and intermittent, at best.  Indeed, the June 1994 mental health clinician confirmed that the Veteran was presently "unemployable" at that time due to his PTSD symptomatology.  

The Board notes that the Veteran has not worked on a full-time basis since the early-1990s.  The evidence does not show with any certainty that the Veteran's PTSD, by itself, caused the Veteran to be unable to do any type or amount of work at all prior to August 1, 2000.  However, the impairment due to PTSD in the Veteran's ability to interact with people due to impaired impulse control and to reliably concentrate on and pursue a task, appears to be sufficiently severe as to render him unable to retain or secure a substantially gainful occupation.  At least there is sufficient doubt so that it cannot be said unequivocally that the evidence is predominately against such a finding.  

Thus, based upon the old PTSD regulations, the Veteran meets the schedular criteria for a 100 percent rating.  

The Board additionally notes that he meets the criteria for a schedular 100 percent rating under the new regulations.  Under those regulations, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Here, the record shows that the Veteran's PTSD symptomatology, prior to August 1, 2000, was manifested, in part, by a persistent danger of hurting himself or others, and an intermittent inability to perform activities of daily living.  

For example, in April 1992, the Veteran was noted as having suicidal and homicidal ideations.  In June 1992, he admitted to being physically and verbally towards family members and stated that he had dreamt about killing people with a machine gun.  An April 1993 VA treatment note reflects poor impulse control and drug and alcohol problems; notably, the Veteran considered his PTSD symptomatology to be severe enough to request hospitalization at that time.  

In May 1995, a VA treatment summary reflects reports of explosive behavior, marital and family problems, suicidal ideas, and social disfunctioning.  In November 1998, the Veteran reported that he was suffering from a "breakdown," and that he had thoughts of self-harm.  

In a March 2009 statement to VA, the Veteran again reiterated that he had attempted suicide in 1995 by putting a gun in his mouth.  

There is also at least one instance of the Veteran's inability to perform activities of daily living (i.e., maintenance of minimal personal hygiene). See November 1994 VA Examination. 

When considering the aforementioned evidence, overall, to include documented suicidal/homicidal ideations, thoughts of self harm, episodes of domestic physical/verbal abuse, several psychiatric hospitalizations (in 1995), the breakdown of the Veteran's marriage, and his inability to retain anything other than marginal/intermittent employment, the Board finds that the assignment of a 100 percent rating is warranted for the period prior to August 1, 2000  - this is so either under the criteria in effect when the Veteran submitted his claim for service connection, or under the current criteria as revised in November 1996. 

In so finding, the Board recognizes that there is some evidence contained in the record which suggests that the Veteran's PTSD was less severe than what is represented by a 100 percent rating.  The Board specifically points to VA examination reports dated in February 2000 and November 1994 which assigned GAF scores of 80.  It is noted that the Board initially questioned the accuracy of the February 2000 GAF score in its December 2006 remand.  Unfortunately, the November 2009 VA examiner was unable to comment on the validity of this score without resorting to mere speculation.  In any event, the Board finds that the Veteran's overall disability picture during this time period is indicative of more severe PTSD symptomatology.  Indeed, when compared with the contemporaneous medical evidence of record showing aggressive behavior at work, poor impulse control, and near-constant tension/anxiety, the GAF scores of 80 appear to be aberrant.  

In sum, the Veteran's PTSD symptomatology more closely approximately the 100 percent schedular rating for the period prior to August 1, 2000.  Resolving any reasonable doubt in the Veteran's favor, a total schedular evaluation is granted for this period.  

2. Entitlement to TDIU prior to August 1, 2000

A total schedular evaluation has been assigned for the entire period on appeal, to include prior to August 1, 2000.  The claim for TDIU benefits is moot because an award of a total schedular rating is the greater benefit.  

In this regard, in a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability. See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court stated that it is possible for a Veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions.  Under these circumstances, there would be no duplicate counting of disabilities. Bradley, 22 Vet. App. at 293. 

Additionally, the Board recognizes that the Secretary is required to maximize benefits, see AB v. Brown, 6 Vet. App. 35, 38 (1993) (presuming that a claimant is seeking the maximum benefits allowed by law and regulation); 38 C.F.R. § 3.103(a) (2011) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  The Board has done so in this case.  The governing regulation, 38 C.F.R. § 4.16 , specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  In this appeal, since the Board has determined that the Veteran is entitled to an initial 100 percent schedular rating for his service-connected PTSD for the entire rating period on appeal, he is not eligible, under the terms of the regulation, for a TDIU rating. See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a Veteran is totally disabled").  As such, the claim for TDIU is dismissed as moot. 


ORDER

Prior to August 1, 2000, an initial total schedular evaluation (a 100 percent evaluation) for PTSD is granted.  

The appeal for an award of TDIU prior to August 1, 2000, is dismissed as moot. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


